Citation Nr: 0201838	
Decision Date: 02/26/02    Archive Date: 03/05/02

DOCKET NO.  01-07 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
degenerative arthritis of the right hip, during the period 
from September 23, 1999, to April 10, 2000.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs Bureau for Veterans 
Affairs and Assistance


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from November 1966 to 
September 1968.

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
February 2000, by the Philadelphia, Pennsylvania Regional 
Office (RO), which denied the veteran's claim for a rating in 
excess of 10 percent for service-connected degenerative 
arthritis of the right hip.  The notice of disagreement with 
that determination was received in April 2000.  

Following the receipt of VA medical records in April 2000, a 
rating action in August 2000 increased the evaluation for 
degenerative arthritis of the right hip from 10 percent to 
100 percent, effective April 11, 2000.  

A statement of the case, pertaining to the denial of a rating 
above 10 percent during the period from September 23, 1999, 
to April 10, 2000, was issued in June 2001, and a substantive 
appeal was received in August 2001.  The appeal was received 
at the Board in November 2001.  

On December 6, 2001, the veteran appeared at the RO for a 
videoconference hearing before the undersigned Member of the 
Board sitting in Washington, D.C..  The veteran accepted this 
hearing in lieu of a personal hearing.  A transcript of the 
videoconference hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  During the period from September 23, 1999 to April 10, 
2000 the veteran's service-connected degenerative arthritis 
of the right hip was manifested by complaints of recurring 
pain, discomfort, painful motion with extension limited to 10 
degrees, an antalgic gait, and functional impairment, 
producing a moderate hip disability.  There was no objective 
evidence of deformity, muscle atrophy, limitation of hip 
flexion to less than 30 degrees.  

3.  The veteran did not undergo replacement of the right hip 
prior to April 11, 2000.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, the 
criteria for the assignment of a 20 percent rating for 
degenerative joint disease of the right hip, from September 
23, 1999 to April 10, 2000, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5252 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background.

The veteran's claim for an increased rating for his right hip 
condition (VA Form 21-4138) was received in September 1999.  

VA progress notes dated from December 1998 to November 1999, 
reflect clinical evaluation and treatment for several 
disabilities, including degenerative joint disease of the 
right hip.  During a clinical visit in February 1999, the 
veteran complained of right hip pain with strain on the job; 
it was noted that the veteran had pain with extreme internal 
and external rotation of the hip.  In July 1999, the veteran 
presented with increasing pain in the right hip and knee; he 
noted that he had been on Darvocet without adequate response.  
There was pain on rotation of the hip and on palpation of the 
hip.  The assessment was "degenerative joint disease-worse."

He was next seen in August 1999 complaining of increased pain 
in the right hip, and difficulty with weight bearing in the 
right knee especially with distant walking.  The veteran was 
next seen in September 1999, at which time the examiner noted 
that he had a diagnosis of degenerative joint disease 
affecting the right hip and knee.  The examiner reported that 
the veteran's prognosis was guarded; he explained that the 
condition was expected to progress over time because there 
was no cure.  He further noted that the veteran could be 
treated for pain, and that heavy stress on the joints should 
be avoided.  

The veteran was afforded a VA compensation examination in 
January 2000, at which time it was noted that he recently had 
a right hip evaluation and was found to have progressive 
degenerative osteoarthritis; the examiner also noted that 
consultation for hip replacement was still pending.  
Examination of the right hip showed no joint swelling.  There 
was tenderness on palpation above the iliofemoral joint.  
Active range of motion of the right hip revealed flexion on 
Thomas test from 0 to 70 degrees, extension was from 0 to 20 
degrees, external rotation was from 0 to 20 degrees, and 
internal rotation was 0 degrees.  Hip abduction was from 0 to 
30 degrees, and adduction was from 0 to 10 degrees.  There 
was 4 out of 5 (4/5) strength in the hip flexor, and 4.5 to 5 
out of 5 strength in the hip extensor muscles.  

There was complaint of pain in the hip joint with weight 
bearing.  Sensory examination of the right hip was normal.  
Functionally, the veteran walked with a mild antalgic gait on 
the right, holding a cane on the left.  There was mild 
incoordination and apparent fatigue with ambulation.  

The examiner indicated that x-ray study of the right hip made 
in August 1999 showed progression of the osteoarthritis 
involving the right hip since December 1996.  The examiner 
noted that there had been progression in the joint space 
narrowing and the subchondral sclerosis involving the right 
femoral head; there were also osteophytes involving the 
acetabulum.  The impression was progressive degenerative 
osteoarthritis of the right hip with hip pain on weigh 
tbearing and limitation in active range of motion.  

Received in July 2000 was a surgery report showing that the 
veteran was admitted to a VA hospital on April 11, 2000 with 
a diagnosis of degenerative joint disease of the right hip.  
The veteran underwent a right total hip arthroplasty 
utilizing implex system.  X-ray of the right hip in the 
recovery room showed that the prosthesis was located within 
the acetabulum in good position.  The postoperative diagnosis 
was degenerative joint disease of the right hip.  

Of record is an addendum to the previous examination dated in 
January 2000, dictated in September 2000, indicating that 
examination revealed painless range of motion in the right 
hip of 0 to 70 degrees of flexion, extension was from 0 to 20 
degrees, internal rotation was 0 degrees, and external 
rotation was from 0 to 20 degrees.  It was noted that the 
veteran had no internal rotation.  Hip abduction was from 0 
to 30 degrees, and hip adduction was from 0 to 10 degrees.  

The examiner noted that the veteran had moderately severe 
pain with motion.  Strength in the  right hip was 4/5 at the 
hip flexor and 4/5 at hip extensor.  When walking, veteran 
had an antalgic gait.  The veteran walked with a cane, and 
there was incoordination and fatigue with ambulation.  With 
ambulation above 100 feet, there was additional loss of range 
of motion; with such ambulation, there was also a reduction 
in extension range from 20 to 10 degrees.  For the other 
ranges including flexion, external rotation, internal 
rotation, hip abduction, and hip adduction, there was no 
change.  With ambulation, the veteran "was not moving more 
than above painless active range."

Subsequently received were VA treatment records dated from 
June 1999 to March 2001, which show that the veteran received 
ongoing evaluation and treatment for multiple disabilities 
including degenerative joint disease of the right hip.  
During a clinical visit in August 1999, the veteran indicated 
that he had been having increased pain and difficulty with 
weight bearing in the right knee and hip, mostly the right 
hip; he noted that the pain increased with distant walking.  
On examination, the veteran had mild to moderate discomfort 
with internal and external rotation of the right hip.  The 
examiner described the joint space on x-ray as "acceptable."  
X-ray study of the right hip conducted in November 1999 
revealed progressive degenerative osteoarthritis right hip 
joint; it was noted that the veteran still had pain with 
weight bearing and extreme internal and external rotation of 
the right hip.  

At his personal hearing in December 2001, the veteran 
maintained that the condition that led to a total hip 
replacement in April 2000 existed at the time he filed the 
claim for an increased rating in September 1999; at that 
time, he was having a lot of pain.  The veteran testified 
that he was forced to switch job duties, and that his salary 
was reduced because he was unable to work overtime.  


II.  Duty to assist.

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist in the 
development of his claims.  

Among other things, the VCAA, enacted November 9, 2000, 
eliminated the well-grounded-claim requirement and modified 
VA's duties to notify and assist claimants.  See generally 
VCAA, §§ 3, 4, 7, 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 
5126 (West Supp. 2001); see also Holliday v. Principi, 14 
Vet. App. 280, 284-86 (2001) (holding all sections of VCAA 
retroactive).  

The United States Court of Appeals for Veterans Claims 
(Court) has held, that its holding in Holliday "was not 
intended to stand for the proposition that the VCAA requires 
remand of all pending claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001)(en banc).  In subsequent decisions the 
Court has held that the VCAA is not applicable in all cases.  
The Court held that the VCAA was inapplicable to a matter of 
pure statutory interpretation.  See Smith v. Gober, 14 Vet. 
App. 227, 231-32 (2000).  

The Court has also concluded that the VCAA was not applicable 
where the appellant was fully notified and aware of the type 
of evidence required to substantiate his claims and that no 
additional assistance would aid in further developing his 
claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
When there is extensive factual development in a case, and 
there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, VCAA does not apply.  Wensch v. Principi, No. 99-2210 
(U.S. Vet. App. Dec. 20, 2001); DelaCruz; see also VCAA § 
3(a), 114 Stat. 2097, 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim").

In the instant case, the June 2001 statement of the case, and 
December 2001 hearing, provided to both the veteran and his 
representative, specifically satisfy the requirement at 
§ 5103(a) of the new statute in that they clearly notify the 
veteran and his representative of the evidence necessary to 
substantiate his claim.

The Board finds that the duty to assist provided under the 
amended 38 U.S.C.A. § 5103A (West Supp. 2001) have been 
fulfilled as all the evidence and records identified by the 
veteran as plausibly relevant to his pending claim has been 
collected for review.  The clinical evidence of record 
contains sufficient information to rate the veteran's 
degenerative arthritis of the right hip according to the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  The Board is satisfied that the veteran has been 
adequately assisted in the development of his claim and that 
there are no outstanding pertinent records, which the RO has 
not obtained or attempted to obtain.  

The Board further notes that the VA examination reports at 
issue include a history of the veteran's claimed disability.  
In fact, several examination reports specifically note that 
the claims file had been reviewed.  Accordingly, the Board 
finds that no further assistance to the veteran is required 
in order to comply with the duty to assist as mandated under 
the Veterans Claims Assistance Act of 2000.  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  These regulations were meant to clarify the 
operation of the VCAA and were not meant to bestow any new 
rights.  66 Fed. Reg. 45,629 (Aug. 29, 2001).  Therefore, the 
veteran is not prejudiced by the Board's application of these 
regulations in the first instance.  


III.  Legal analysis.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2001).  In 
addition, where entitlement to service connection has already 
been established, and an increase in a disability evaluation 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Further, where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2001).  

Service connection is currently in effect for degenerative 
osteoarthritis of the right hip, and a 10 percent evaluation 
has been assigned under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5252-5003.  


Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.).  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assigned where X-ray evidence shows involvement of two or 
more major joints or 2 or more minor joint groups.  Where 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned.  

Note (1) to Diagnostic Code 5003 states that the 20 and 10 
percent ratings based on X-ray findings, above, will not be 
combined with ratings based on limitation of motion.  Id.  

Hip flexion from 0 to 125 degrees and hip abduction to 45 
degrees is considered normal.  Id.  Additionally, normal 
external rotation of the hip is to 60 degrees, and normal 
internal rotation is to 40 degrees.  38 C.F.R. § 4.71, Plate 
II (2001) 

Limitation of motion of the thigh is evaluated under the 
rating criteria set forth at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5251, 5252, and 5253 (2001).  Limitation of extension 
of the thigh warrants assignment of a 10 percent evaluation 
under Diagnostic Code 5251.  

Under Diagnostic Code 5252, limitation of flexion of the 
thigh to 45 degrees warrants assignment of a 10 percent 
evaluation.  Where flexion is limited to 30 degrees, a 20 
percent evaluation is contemplated.  A 30 percent evaluation 
is 

assigned where flexion is limited to 20 degrees.  Where 
flexion is limited to 10 degrees, a 40 percent evaluation is 
contemplated.  

In addition, under Diagnostic Code 5253, where there is 
limitation of rotation of the thigh, a 10 percent evaluation 
is assigned.  Where there is limitation of abduction to the 
point at which the claimant cannot cross his legs, a 10 
percent evaluation is also contemplated.  Assignment of a 20 
percent evaluation, the highest available rating under 
Diagnostic Code 5253, is warranted where there is limitation 
of abduction of the thigh, or motion lost beyond 10 degrees.  
Id.  

The record does not show that during the period at issue in 
this appeal, the right hip disability resulted in limitation 
of extension of the right thigh, but even if it did, the 
rating schedule does not provide for an evaluation in excess 
of 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5251.  

Although the veteran has demonstrated limitation of right hip 
flexion-measured as 70 degrees-this limited flexion does not 
equal, or more nearly approximate limitation of thigh flexion 
to 30 degrees necessary for a 20 percent evaluation under 
Diagnostic Code 5252.  38 C.F.R. § 4.7.  This is so even if 
pain on motion is considered.  

However, the Board notes that the criteria for evaluation 
under DC 5252 are based on limitation of motion of the hip.  
When a diagnostic code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must also be considered, and evaluations must consider 
the extent of functional loss due to pain "on use or due to 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
In DeLuca, the Court held that for disabilities evaluated on 
the basis of limitation of motion, VA was required to apply 
the provisions of 38 C.F.R. §§ 4.40, 4.45 (2001), pertaining 
to functional impairment.  The Court instructed that in 
applying these regulations VA should obtain examinations in 
which the examiner determined whether the disability was 
manifested by weakened movement, excess fatigability, or 
incoordination.  Such inquiry was not to be limited to 
muscles or nerves.  These determinations were, if feasible, 
to be expressed in terms of the degree of additional range-
of-motion loss due to any weakened movement, excess 
fatigability, or incoordination.

Diagnostic Code 5003 and 38 C.F.R. § 4.59 (2001) deem painful 
motion of a major joint or groups caused by degenerative 
arthritis that is established by X-ray evidence to be limited 
motion even though a range of motion may be possible beyond 
the point when pain sets in.  Hicks v. Brown, 8 Vet App 417 
(1995).

The evidence clearly establishes that the veteran has what 
the examiner described on the September 2000 addendum as 
moderately severe pain on motion.  In addition, the examiner 
noted that the veteran had an antalgic gait, walked with a 
cane, and experienced incoordination and fatigue with 
ambulation.  The examiner further noted that with ambulation 
above 100 feet, there was additional loss of range of motion.  
Given the evidence of additional functional loss due to pain, 
the Board finds, resolving any doubt as to the extent of the 
additional functional loss in the veteran's favor, that the 
veteran's right hip more nearly approximates the criteria for 
a 20 percent evaluation during the period from September 23, 
1999 to April 10, 2000.  

However, the Board finds that the veteran did not meet or 
approximate the criteria for a 30 percent evaluation during 
the period from September 23, 1999 to April 10, 2000.  The 
veteran was able to flex the hip more than 20 degrees.  The 
examiner indicated that there was no additional loss of 
flexion on ambulation, and indicated that there was no 
additional loss of motion due to pain.

The veteran and his representative have implicitly argued 
that the veteran should have been granted a 100 percent 
evaluation under Diagnostic Code 5054, during the period from 
September 23, 1999 to April 10, 2000.  They assert that the 
veteran clearly needed a hip replacement prior to April 10, 
2000, and had he received appropriate evaluation prior to 
that date, he would have received the prosthesis sooner.  
However, Diagnostic Code 5054 provides for a 100 percent 
evaluation only following implantation of the prosthesis.  It 
is not in dispute that the veteran received his hip 
replacement on April 11, 2000.  Thus, Diagnostic Code 5054 
could not serve as the basis for granting a 100 percent 
evaluation prior to that date.

The evidence, even considering the veteran's complaints of 
pain, is not in equipoise to warrant a finding that the 
veteran's hip pain and disability approximates the severity 
which would warrant a 30 percent evaluation.  The Board has 
resolved doubt in the veteran's favor in finding that a 20 
percent evaluation is warranted, but does not find that the 
evidence is in equipoise to warrant resolution of doubt in 
the veteran's favor to support a 30 percent evaluation.  38 
U.S.C.A. § 5107(b).  

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the 
Under Secretary for Benefits or the Director of VA's 
Compensation and Pension Service may approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 

In Floyd v. Brown, 9 Vet. App. 88, 95 (1996), where the Board 
had purported to grant an extra-schedular rating, the Court 
stated that a claim for an extra-schedular rating must be 
sent by the Board to those "officials who possess the 
delegated authority to assign such a rating in the first 
instance," but held that the Board's failure to so refer to 
such officials constituted harmless error.  As Floyd 
specifically noted, the "regulation does not preclude the 
Board from considering whether referral to the appropriate 
first-line officials is required."  Ibid.  Moreover, the 
Court has not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such a conclusion on its own.  
Bagwell v. Brown, 9 Vet. App. 337, 338 (1996).  The question 
of an extra-schedular rating is a component of the 
appellant's claim for an increased rating, Floyd, 9 Vet. App. 
at 96

In the instant case the RO has not considered the 
applicability of § 3.321.  However, the Board is permitted to 
determine in the first instance that referral is not 
warranted.  Bagwell.  Accordingly consideration of this 
question by the Board does not prejudice the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case the 
veteran's hip disability did not require any hospitalization 
during the period at issue.  The veteran testified that he 
lost time from work during this period, but that his base 
salary stayed the same and he only lost income from overtime.  
He was unable to say how much income he lost from lack of 
overtime.  In the Board's opinion this record does not show 
frequent hospitalizations or marked interference with 
employment such as would warrant referral for consideration 
of an extraschedular evaluation.


ORDER

An increased disability rating to 20 percent for the 
veteran's degenerative arthritis of the right hip, during the 
period from September 23, 1999 to April 10, 2000, is granted, 
subject to the controlling regulations governing the payment 
of monetary awards.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

